 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMANDA BECK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00064-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   CESAR ERENDIRA NAVA,                                DATE: January 8, 2019
     GEORGINA E. LOPEZ QUINTERO,                         TIME: 9:15 a.m.
15   ALFONSO RIVERA, JR.,                                COURT: Hon. John A. Mendez
     RUTH A. KELLNER,
16   RODNEY G. SHARP, and
     GARY M. ROBERTS,
17
                                 Defendants.
18

19
                                               STIPULATION
20
            1.     By previous order, this matter was set for status on January 8, 2019.
21
            2.     By this stipulation, defendants now move to continue the status conference until March 5,
22
     2019 at 9:15 a.m., and to exclude time between January 8, 2019, and March 5, 2019, under Local Code
23
     T4.
24
            3.     The parties agree and stipulate, and request that the Court find the following:
25
                   a)      The government has represented that the discovery associated with this case is
26
            extensive. It includes, among other things, more than 1,700 of pages of investigative reports,
27
            multiple wiretap applications, audio recordings of thousands of intercepted calls, transcripts,
28
            photographs, pole camera video, photographs, and many items of seized real evidence, including

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          alleged narcotics. All of this discovery has been either produced directly to counsel and/or made

 2          available for inspection and copying.

 3                 b)      Some counsel have also filed discovery motions. One was denied on August 13,

 4          2018. Another was withdrawn on January 2, 2019. In response to the latter motion, the

 5          government is in the process of making additional evidence available for defense inspection.

 6          This evidence should arrive in the Sacramento area by about January 11, 2019.

 7                 c)      Counsel for defendants desire additional time to review discovery, conduct

 8          investigation, and prepare for trial.

 9                 d)      Counsel for defendants believe that failure to grant the above-requested

10          continuance would deny them the reasonable time necessary for effective preparation, taking into

11          account the exercise of due diligence.

12                 e)      The government does not object to the continuance.

13                 f)      Based on the above-stated findings, the ends of justice served by continuing the

14          case as requested outweigh the interest of the public and the defendant in a trial within the

15          original date prescribed by the Speedy Trial Act.

16                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17          et seq., within which trial must commence, the time period of January 8, 2019 to March 5, 2019,

18          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

19          because it results from a continuance granted by the Court at defendant’s request on the basis of

20          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

21          of the public and the defendant in a speedy trial.

22          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

23 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

24 must commence.

25          IT IS SO STIPULATED.

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: January 3, 2019                         MCGREGOR W. SCOTT
 1                                                  United States Attorney
 2                                                  /s/ AMANDA BECK
                                                    AMANDA BECK
 3                                                  Assistant United States Attorney
 4

 5   Dated: January 3, 2019                         /s/ Clemente Jimenez
                                                    Clemente Jimenez
 6                                                  Counsel for Defendant
                                                    Cesar Erendira Nava
 7

 8   Dated: January 3, 2019                         /s/ Dustin Johnson
                                                    Dustin Johnson
 9                                                  Counsel for Defendant
                                                    Georgina E. Lopez Quintero
10

11   Dated: January 3, 2019                         /s/ M. Jason Lawley
                                                    M. Jason Lawley
12                                                  Counsel for Defendant
                                                    Alfonso Rivera, Jr.
13

14   Dated: January 3, 2019                         /s/ Chris Cosca
                                                    Chris Cosca
15                                                  Counsel for Defendant
                                                    Ruth A. Kellner
16

17   Dated: January 3, 2019                         /s/ Hannah Labaree
                                                    Hannah Labaree
18                                                  Counsel for Defendant
                                                    Rodney G. Sharp
19

20   Dated: January 3, 2019                         /s/ Etan Zaitsu
                                                    Etan Zaitsu
21                                                  Counsel for Defendant
                                                    Gary M. Roberts
22
                                        FINDINGS AND ORDER
23
          IT IS SO FOUND AND ORDERED this 4th day of January, 2019
24

25                                               /s/ John A. Mendez
26                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
